Exhibit 12 General Electric Company Ratio of Earnings to Fixed Charges Years ended December 31 (Dollars in millions) 2007 2006 2005 2004 2003 General Electric Company and consolidated affiliates Earnings(a) $ 27,514 $ 24,192 $ 22,094 $ 19,929 $ 17,446 Plus: Interest and other financial charges included in expense(b) 24,127 19,121 14,900 11,534 10,357 One-third of rental expense(c) 651 594 591 549 475 Adjusted “earnings” $ 52,292 $ 43,907 $ 37,585 $ 32,012 $ 28,278 Fixed charges: Interest and other financial charges(b) $ 24,127 $ 19,121 $ 14,900 $ 11,534 $ 10,357 Interest capitalized 93 71 75 39 24 One-third of rental expense(c) 651 594 591 549 475 Total fixed charges $ 24,871 $ 19,786 $ 15,566 $ 12,122 $ 10,856 Ratio of earnings to fixed charges 2.10 2.22 2.41 2.64 2.60 (a) Earnings before income taxes, minority interest, discontinued operations and cumulative effect of accounting changes. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
